DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CHARLES FAUSTIN,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3005

                               [April 15, 2020]


                         CORRECTED OPINION

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 502008CF017526CXX.

   Charles Faustin, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Johnson v. State, 276 So 3d 314 (Fla. 4th DCA 2019).

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.